    Case 1:20-cv-01085-MN Document 33 Filed 06/14/21 Page 1 of 8 PageID #: 2462




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

    SCOTT GILMORE, et al.,                        )
                                                  )
                        Plaintiffs,               )
                                                  )
          v.                                      )              C.A. No. 20-1085-MN
                                                  )
    MONSANTO COMPANY,                             )
                                                  )
                 Defendant.                       )


                    MEMORANDUM IN SUPPORT OF JOINT MOTION
                        TO STAY RELATED PROCEEDINGS

         Concurrently with Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement

and for Certification of the Class for the Purposes of Settlement, Plaintiffs and Defendant

Monsanto jointly move the Court to issue a stay of all pending or future state and federal

proceedings asserting Released Claims and to enjoin Settlement Class Members from initiating,

maintaining, or participating in such proceedings until this Court conducts a final fairness hearing

and determines whether to grant final approval of the proposed settlement.

I.       The District Court Has the Discretion to Stay All Litigation Regarding the Same
         Subject Matter Under the All–Writs Act.

         Where a federal court and parties have expended considerable time and resources to arrive

at a proposed nationwide settlement, and preliminary approval of settlement is ordered that starts

a class notice and opt out period, a court may enjoin all pending and future state and federal

litigation concerning the same subject matter under the All–Writs Act, 28 U.S.C. § 1651 (1988).1

In re Joint E. & S, Dist. Asbestos Litig., 134 F.R.D. 32, 37 (E.D.N.Y. 1990) (“[T]he All–Writs Act



1
 The court may enjoin parallel actions either directly with an order directed at “the court itself” or
“indirectly” with an “order directed at the parties and their representatives. . . .” In re Diet Drugs,
282 F.3d 220, 233 (3d Cir. 2002).
    Case 1:20-cv-01085-MN Document 33 Filed 06/14/21 Page 2 of 8 PageID #: 2463




permits courts to certify a national class action and to stay pending federal and state cases brought

on behalf of class members.”). “This type of injunctive relief is commonly granted in preliminary

approvals of class-action settlements” for the “period between preliminary approval and the Final

Fairness Hearing. . . .” In re Uponor, Inc., F1807 Plumbing Fittings Prod. Liab. Litig., 2012 WL

13065005, at *8 (D. Minn. Jan. 19, 2012). 2

        The Third Circuit and its “sister circuits have . . . identified impending and finalized

settlements in federal actions as justifying ‘necessary in aid of jurisdiction’ injunctions of

duplicative state actions.” Carlough, 10 F.3d at 203; see also In re Corrugated Container Antitrust

Litig., 659 F.2d 1332 (5th Cir.1981) (state court proceeding halted to protect federal jurisdiction

over imminent settlement); Battle v. Liberty Nat’l Life Ins., 877 F.2d 877, 882 (11th Cir.1989)

(collateral state proceedings enjoined under necessary in aid exception). This is because while the

federal court is crafting and finalizing the settlement, such actions would have “the practical effect

of diminishing the court’s power to bring the litigation to a natural conclusion.” Klay v. United

Healthgroup, Inc., 376 F.3d 1092, 1102 (11th Cir. 2004) (citations omitted).

        The Third Circuit has recognized that “state court actions present a special threat to the

jurisdiction of” “a federal court entertaining complex litigation, especially when it involves a

substantial class of persons from multiple states, or represents a consolidation of cases from

multiple districts. . . .” In re Diet Drugs, 282 F.3d at 235; see also id. at 236 (“In complex cases

where certification or settlement has received conditional approval, or perhaps even where

settlement is pending, the challenges facing the overseeing court are such that it is likely that

almost any parallel litigation in other fora presents a genuine threat to the jurisdiction of the federal



2
 The court has personal jurisdiction to enjoin Class Member actions in other fora “once the [court]
approve[s] the dissemination of notice and commence[s] the opt out period.” Carlough v. Amchem
Prod., Inc., 10 F.3d 189, 201 (3d Cir. 1993).


                                                   2
    Case 1:20-cv-01085-MN Document 33 Filed 06/14/21 Page 3 of 8 PageID #: 2464




court.”) (emphasis added); In re Prudential Ins. Co. of Am. Sales Practices Litig., 314 F.3d 99,

104–05 (3d Cir. 2002) (“[D]istrict courts overseeing complex federal litigation are especially

susceptible to disruption by related actions in state fora” and exposure to “suits in state court

despite settlement of the federal claims” “would seriously undermine the possibility for settling

any large, multi-district class action.”). 3 This is based on “the recognition that maintaining the

federal court’s flexibility and authority to decide such complex nationwide cases makes special

demands on the court. . . .” In re Diet Drugs, 282 F.3d at 235 (citations omitted).

        This is a complex case involving a nationwide settlement that will resolve a number of

parallel actions in different jurisdictions. If the Court grants certification of the settlement class

and preliminary approval, pending litigation in other fora by Settlement Class Members would

waste resources and impede the Court’s ability to efficiently finalize settlement in this case. In

short, “the parties . . . seek [a] complicated, comprehensive settlement[] to resolve as many claims

as possible in one proceeding,” and so actions in other state and federal fora should be enjoined to

protect this Court’s jurisdiction. Id.

        The requested temporary injunction until a decision on final approval in this case would

not unduly prejudice any Settlement Class Members. Settlement Class Members may choose to

opt out. If they do so, then assuming the settlement ultimately receives final approval, they may

then pursue claims in other fora. But if they do not opt out and the settlement is finally approved,

all their claims “that would be subject to the injunction would become moot.” In re Uponor, 2012

WL 13065005, at *11; see also Carlough, 10 F.3d at 197–98 (“[T]he injunction as against class

members, who could opt out, was valid as a directive facilitating the efficient management of the



3
  As the Third Circuit has noted, “courts have analogized complex litigation cases to actions in
rem . . . over which the district judge require[s] full control.” In re Diet Drugs, 282 F.3d at 235
n.12 (citations omitted).


                                                  3
 Case 1:20-cv-01085-MN Document 33 Filed 06/14/21 Page 4 of 8 PageID #: 2465




federal class action.”). A temporary stay pending the decision whether to finally approve the

proposed settlement is therefore warranted and would have no meaningful prejudicial effect on

members of the Settlement Class that choose to opt out (if any).

II.    A Partial Stay Is Appropriate as to Tomlinson

       Tomlinson v. Monsanto, 1916-CV22788 (Jackson Co. Mo, 2019), a pending action in

Missouri state court, is likely to interfere with the finalization of settlement in this case unless the

overlapping portion of that action is also stayed. As noted in Plaintiffs’ motion for preliminary

approval, Tomlinson asserts similar claims to those at issue here on behalf of a class of Missouri

purchasers of Roundup® products based on similar factual allegations. See Tomlinson Am.

Petition ¶¶ 3, 73, 93, 94 (alleging that Monsanto sold Roundup®-brand glyphosate-containing

products without disclosing that “Roundup is a known carcinogen” and that this caused them to

pay more than they would have for the products).

       Unlike other related cases, Tomlinson seeks relief on behalf of not just Missouri purchasers

of Monsanto’s Lawn & Garden (“L&G”) products, but also Missouri purchasers of Monsanto’s

Roundup® products sold for Agricultural (“AG”) and Industrial & Professional (“I&P”)

applications. See Mot. for Prelim. Approval, Section I(E). Although Tomlinson’s scope is broader

than the scope of this case, in that it includes AG and I&P products, there is nonetheless significant

overlap justifying a partial stay of proceedings in that case, at least as to products covered by the

settlement here, until this Court determines whether to grant final approval of the proposed

settlement.

       The Missouri Merchandising Practice Act (“MMPA”), the sole cause of action in the

Tomlinson matter, allows recovery only for those purchasers who bought Roundup® products

“primarily for personal, family, or household purposes.” Mo. Rev. Stat. § 407.025.1; Cupit v. Dry

Basement, Inc., 592 S.W.3d 417, 423 (Mo. Ct. App. 2020) (personal use is an element of MMPA


                                                   4
    Case 1:20-cv-01085-MN Document 33 Filed 06/14/21 Page 5 of 8 PageID #: 2466




claim); Hess v. Chase Manhattan Bank, USA, N.A., 220 S.W.3d 758, 773 (Mo. 2007) (en banc)

(same). Given this “primary-purpose” requirement under the MMPA, purchasers of L&G products

(all of whom are included in the Settlement Class in this case) likely make up the great majority

of the class members in Tomlinson who would have any possible chance of recovery. The case

should be stayed as to purchasers of these L&G products, who are members of the Settlement

Class.

         The plaintiffs in Tomlinson, however, also seek recovery for purchases of AG and I&P

Roundup® products. Leaving aside whether and how plaintiffs in the Tomlinson action could

demonstrate the “primary-purpose” element of the MMPA as to such products, these non-L&G

products are not the subject of the instant settlement before this Court. Accordingly, Monsanto is

only seeking to stay that portion of the case that deals with the L&G products.

         Tomlinson represents a particular risk of interference with this case because the court there

has granted plaintiffs’ motion for class certification (but notice to class members has not yet been

effectuated). See id. Monsanto has filed a petition for a writ of prohibition with the Missouri

Supreme Court, which is still pending. But in the meantime (or if that petition is unsuccessful),

plaintiffs’ counsel in Tomlinson have a strong incentive (in order to protect their own potential fee

awards) to interfere with the settlement in this case, encourage opt-outs, and otherwise attempt to

use the Tomlinson action to derail the parties’ efforts—even when not in the best interests of

Settlement Class members. 4



4
  Of course, the parties do not suggest that plaintiffs in Tomlinson cannot opt out of this settlement,
nor that they cannot object to this settlement and be heard at the final approval hearing like any
other members of the Settlement Class. They may do either. But it is this orderly and structured
process—with formal objections and responses from the parties, and after notice has been provided
to the Settlement Class so that this Court can see whether any objections that counsel in Tomlinson
may put forth are shared more broadly by a significant portion of the Settlement Class—that should
proceed.


                                                  5
    Case 1:20-cv-01085-MN Document 33 Filed 06/14/21 Page 6 of 8 PageID #: 2467




        Moreover, while the plaintiffs in Tomlinson have not yet effected any notice to the class in

that case, or even sought the Missouri court’s approval of a notice plan, they may seek to do so if

proceedings there are not stayed during the pendency of approval proceedings here. That could

create significant confusion to those members of the Settlement Class who reside in Missouri, who

would simultaneously receive notice of a proposed settlement in this action and notice that a class

was certified in Tomlinson, presumably with different methods of opting out in each case. See

Carlough, 10 F.3d at 204 (stay appropriate where continued pendency of state action could create

confusion as to the inclusion of class members in state where state-court action was pending); In

re Diet Drugs, 282 F.3d at 237 (stay is appropriate where continuation of state-court proceedings

could result in confusion of state residents “as to their status in ‘dueling lawsuits’”) (citing

Carlough).

        To be clear, the parties are not requesting that the Court enjoin further proceedings in

Tomlinson by individuals who are not members of the Settlement Class related to products not

included in the settlement (i.e., AG and I&P products). 5 Instead, the parties are only asking this

Court to stay Settlement Class Member claims, in Tomlinson and any other related case, to protect

the Court’s jurisdiction over this settlement and avoid any wasteful duplication or confusion that

might occur as a result of parallel proceedings. The requested injunction, as applied to Tomlinson

(or any other case that may be filed in the future with a similar scope) would therefore be minimally

prejudicial—any plaintiffs who fall outside the Settlement Class will be outside the scope of the




5
  Monsanto is concurrently moving the state court for a full stay of proceedings in Tomlinson.
Missouri law and analogous law in other jurisdictions suggest that a complete stay is appropriate
to promote the efficient use of judicial resources. However, because the stay requested here is
based on this Court’s “necessary in aid of” jurisdiction under the All–Writs Act, and because
claims in Tomlinson related to AG and I&P products do not overlap with the claims at issue in this
case, the parties seek here only a stay of the portion of the Tomlinson case related to L&G products.


                                                 6
 Case 1:20-cv-01085-MN Document 33 Filed 06/14/21 Page 7 of 8 PageID #: 2468




requested injunction, and state-court plaintiffs who are Class Members will remain free to opt out

of the settlement or lodge formal objections to be heard by this Court at the final-approval hearing.

                                         CONCLUSION

       For the reasons stated above, the parties respectfully request that the Court issue the

requested injunction proposed in the preliminary approval order.



Dated: June 14, 2021                          /s/ Kelly E. Farnan
                                              Kelly E. Farnan (#4395)
                                              RICHARDS, LAYTON & FINGER, P.A.
                                              One Rodney Square
                                              920 N. King Street
                                              Wilmington, DE 19801
                                              (302) 651-7700
                                              farnan@rlf.com

                                              John J. Rosenthal
                                              WINSTON & STRAWN LLP
                                              1901 L Street, NW
                                              Washington, DC 20036
                                              Telephone: (202) 282-5785
                                              jrosenthal@winston.com

                                              Jeff Wilkerson
                                              WINSTON & STRAWN LLP
                                              300 S. Tryon St., 16th Floor
                                              Charlotte, NC 28202
                                              Telephone: (704) 350-7714
                                              jwilkerson@winston.com

                                              Counsel for Defendant


                                              /s/ William J. Rhodunda
                                              William J. Rhodunda, Jr. (#2774)
                                              Chandra J. Williams (#4907)
                                              RHODUNDA WILLIAMS & KONDRASCHOW
                                              Brandywine Plaza West
                                              1521 Concord Pike, Suite 205
                                              Wilmington, DE 19803
                                              Bill@rawlaw.com
                                              Chandra@rawlaw.com


                                                 7
Case 1:20-cv-01085-MN Document 33 Filed 06/14/21 Page 8 of 8 PageID #: 2469




                                  Gillian L. Wade (admitted pro hac vice)
                                  Marc A. Castaneda (admitted pro hac vice)
                                  Sara D. Avila (admitted pro hac vice)
                                  MILSTEIN, JACKSON,
                                  FAIRCHILD & WADE, LLP
                                  10990 Wilshire Boulevard, 8th Floor
                                  Los Angeles, CA 90024
                                  Telephone: (310) 396-9600
                                  Fax: (310) 396-9635
                                  gwade@mjfwlaw.com
                                  mcastaneda@mjfwlaw.com
                                  savila@mjfwlaw.com

                                  Counsel for Plaintiffs




                                     8
